DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement, grouping claims 1-6, 8, 10, 11 and 14 as invention I, claims 17-19 as invention II and claims 20-22 as invention III, previously imposed is now withdrawn. Claims 17-22 and 23-26 have been rejoined and considered along with the invention I. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1, as amended, now includes the limitation of claim 6 which has previously indicated as allowable. Since both independent claims and 17 and 20 contain the allowable subject matter similar to that of claim 6, they are now allowable for the same reasons. Specifically, the prior art of record does not teach affecting the movement of compression paddle by moving the slide rail stage through turning at least one knob as required by the claimed invention.  Dependent claims 2-6, 8, 10, 11, 14, 18, 19 and 21-26 are allowable for depending on independent claim 1, 17 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884